Citation Nr: 1704358	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  06-37 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to May 1987. 

This matter comes to the Board of Veterans Appeals (Board) on appeal from a rating decision issued by the Regional Office (RO) in April 2005.  The Board remanded the claim for hypertension in April 2008, in August 2011, and in October 2012 for further evidentiary development.

In July 2007, the Veteran, accompanied by his representative, testified before the
undersigned Veterans Law Judge at the RO.  A transcript of the hearing is included in the claims file.

In October 2012, the Board also remanded a claim for an initial compensable evaluation for hearing loss for issuance of a Statement of the Case under Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  A Statement of the Case was issued in April 2015, but the Veteran never perfected an appeal as to this matter.  This claim is accordingly not before the Board on appeal at the present time.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he developed hypertension in service or, alternatively, that he had pre-existing hypertension which was aggravated beyond the course of the natural disease process during active military service.  The Veteran contends that two medications prescribed to him in the military, Drixoral and Hismanal, were known to cause hypertension, or increase the severity of a pre-existing condition of hypertension.  

The Board, in its April 2008 remand, noted that the Veteran had some abnormal blood pressure findings during active service, and ordered the Veteran be given a comprehensive VA examination addressing the current nature and etiology of hypertension.  In the December 2008 VA examination, the examiner stated that the Veteran's hypertension pre-existed his period of active duty; Drixoral can aggravate pre-existing hypertension; and that hypertension was not aggravated beyond the course of the natural disease process without any supporting rationale.  Without a supporting rationale, the probative value of a medical opinion is rather limited.  See Barr v Nicholson, 21 Vet App 303, 311 (2007).  Therefore, the Board remanded the claim in August 2011.

The February 2012 VA examination mentioned that "Drixoral is known to cause a temporary elevation in hypertension but not a chronic condition," without further discussion or explanation for Drixoral's effects on the Veteran himself.  The Board's October 2012 remand required the RO to readjudicate the claim, specifically addressing the newly raised claim of secondary service connection.  The subsequent June 2015 VA opinion addressed the secondary service connection in the rationale, but did not address either Drixoral or Hismanal.  Consequently, the Board has yet to receive a VA examination opinion with an adequate rationale addressing the Veteran's theory that the prescription medications Drixoral and or Hismanal caused hypertension or aggravated his pre-existing hypertension.

Accordingly, the claim must be remanded for a new opinion.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2014) are fully satisfied. 

2. After associating with the claims folder all available records received pursuant to the above-requested development, the Veteran must be afforded an appropriate VA medical examination to determine the nature and etiology of the claimed hypertension.  It is imperative that the examiner review the evidence in the claims folder, including a complete copy of this REMAND, and acknowledge such review in the examination report.  All necessary tests should be conducted.  The examiner is requested to offer an opinion as to:

(a). Did hypertension clearly and unmistakably exist prior to the Veteran's period of active duty?  If so, state (if possible) the approximate date of onset of such disorder.  If hypertension clearly and unmistakably preexisted the Veteran's period of active duty, did that disorder clearly and unmistakably NOT increase in disability during such period of active duty beyond natural progression?  In answering this question, the examiner is asked to specify whether the Veteran sustained temporary or intermittent symptoms resulting from service; or whether there was a permanent worsening of the underlying pathology due to service, resulting in any current disability.  In this regard, the examiner is asked to comment on the affect, if any, of Drixoral and Hismanal prescribed to the Veteran during service. 

(b). If the examiner finds that hypertension did not exist prior to the Veteran's period of active duty, is it at least as likely as not (a 50 percent or greater likelihood) that such a disorder had its onset during service or within one year of service, or was it caused by any incident that occurred during service?  A complete rationale should be given for all opinions and should be based on examination findings, historical records, and medical principles. 

3. After completion of the foregoing, the RO should again review the claim for service connection for hypertension.  If the determination remains adverse, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response thereto.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





